DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 3/10/2020.  As directed by the amendment, claims 1-4, 8-10, and 12-15 have been amended, claims 5-7 and 16-20 have been cancelled, and claims 21-26 have been added. As such, claims 1-4, 8-15 and 21-26 are pending in the instant application.
Applicant has amended the specification to address a minor informality; the objection to the specification is withdrawn.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn.
	Applicant has amended the claims to recite the structure understood to be associated with the claimed testing results, amended the testing result of claim 1 to be in keeping with the disclosure, amended the claims to provide antecedent basis, and cancelled claim 6; the rejections of the claims under 35 USC 112(a,b&d)/first, second and fourth paragraphs are withdrawn/moot.

Allowable Subject Matter
Claims 1-4, 8-15 and 21-26 are allowed.

see pages 24-25 of the Office Action mailed 12/10/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785